842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew J. MARKS, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, and John J. Devine, Jr.,Defendants-Appellees.
No. 87-1778.
United States Court of Appeals, Sixth Circuit.
March 29, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil action for a tax refund under 26 U.S.C. Sec. 7422, as authorized by 28 U.S.C. Sec. 1346(a)(1), naming the Internal Revenue Service and a former business partner, John Devine, Jr., as defendants.  Both defendants moved to dismiss the complaint and these motions were ultimately granted.  The court also imposed Fed.R.Civ.P. 11 sanctions against plaintiff, a member of the bar of Michigan, in the order denying plaintiff's motion to reconsider.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff and defendant Devine proceeding pro se.


3
Upon consideration, we affirm the dismissal of the complaint as well as the imposition of sanctions for the reasons set forth in the opinion filed June 8, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.